DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura et al. (US Pub. # 20060292473), hereinafter referred to as Kadokura, in view of Shimizu et al. (US Pub. # 20160109846), hereinafter referred to as Shimizu.
	Regarding claims 1 and 7, Kadokura teaches, “An image forming apparatus (claim 7: method) comprising: an image bearer (para. [0023]); and a cleaning blade [0008–0011] configured to remove toner particles remaining on the image bearer, the cleaning blade including: an elastic member in contact with a surface of the image bearer to remove the toner particles [0008–0011], wherein the toner particles comprise toner base particles and an external additive (abstract), the external additive comprising silica particles [0048], wherein a liberation ratio (Xs) of the silica particles liberated from the toner particles is from 40% to 75% when measured by an ultrasonic vibration method, wherein a proportion (R70) of the silica particles having a volume-based particle diameter of 70 nm or more in the silica particles liberated from the toner particles is from 70% to 90% by number (see at least [0048, 0228, 0230, 0234]).” Kadokura does not appear to teach, “the elastic member having a Martens hardness of from 3 to 8 N/mm.sup.2 when measured by a nanoindentation method with a load of 1 μN.” However, Shimizu teaches the deficiencies of Kadokura (see at least [0025, 0046], Table 2). Although the Shimizu reference teaches measuring with a different load, it is well known in the art of measuring hardness that a measuring load can be chosen to be commensurate with a range of hardness to be measured, and according to the material type to be measured, such as in Sakaguchi et al. (US Pub. # 20150253722). It would have been obvious to one skilled in the art at the time of filing to modify Kadokura’s invention to include the elastic member having a Martens hardness of from 3 to 8 N/mm.sup.2.
	The ordinary artisan would have been motivated to modify Kadokura’s invention for at least the purpose of ensuring increased cleaning capabilities by reducing deformation of the cleaning blade at the target contact cleaning point.
Regarding claims 4–6, Kadokura does not necessarily teach, “wherein the elastic member has an elastic power of from 75% to 95%; a charger configured to charge the image bearer by contact with the image bearer; wherein the charger is configured to be applied with an alternating current voltage.” However, Shimizu teaches the deficiencies of Kadokura (see [0089]; see also [0009, 0170], ref. # 41). It would have been obvious to one skilled in the art at the time of filing to modify Kadokura’s invention to include wherein the elastic member has an elastic power of from 75% to 95%; a charger configured to charge the image bearer by contact with the image bearer; wherein the charger is configured to be applied with an alternating current voltage.
The ordinary artisan would have been motivated to modify Kadokura’s invention for at least the purpose of ensuring increased cleaning capabilities by reducing deformation of the cleaning blade. 
Furthermore, while Kadokura doesn’t specifically set forth the type of charging member used in combination with the photoconductive member when forming the image, AC contact chargers are well known in the art of electrophotography for controlling the charge of latent images to be formed on the drum. Here the examiner takes Official Notice. (see also [0171] of Shimizu)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura and Shimizu as applied to claim 1 above, and further in view of Mori et al. (WO 2015030120), hereinafter referred to as Mori.
Regarding claim 3, Kadokura and Shimizu do not appear to teach, “wherein the elastic member has a Tan δ peak temperature of 5 degrees C. or less.” However, Mori teaches the deficiencies of Kadokura and Shimizu (see English Translation, page 2-3). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kadokura and Shimizu’s invention to include wherein the elastic member has a Tan δ peak temperature of 5 degrees C. or less.
	The ordinary artisan would have been motivated to modify the combination of Kadokura and Shimizu’s invention for at least the purpose of improving the moldability of the blade body and improving toner cleaning performance.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the prior art does not teach or suggest the claimed, “the silica particles comprise: at least two types of silica particles having different volume average particle diameters, including: silica particles A having a volume average primary particle diameter of from 70 to 220 nm in an amount (Ma) of from 1 to 4 parts by mass based on 100 parts by mass of the toner base particles; and silica particles B having a volume average primary particle diameter of from to 50 nm in an amount (Mb) of from 0.5 to 3 parts by mass based on 100 parts by mass of the toner base particles.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cite herewith teach image forming devices with toner and cleaning blades similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN D WALSH/Primary Examiner, Art Unit 2852